Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 17-BG-1430

                    IN RE AHMED M. ELHILLALI, RESPONDENT.

                           A Special Legal Consultant
              Licensed by the District of Columbia Court of Appeals
                            (Registration No. 446927)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                         (Board Docket No. 16-BD-030)
                  (Bar Docket Nos. 2012-D330 and 2014-D029)

(Submitted December 17, 2018                             Decided January 3, 2019)

      Before FISHER and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM:       The Board on Professional Responsibility (“Board”)

recommends that respondent Ahmed M. Elhillali’s license as a Special Legal

Consultant be revoked, without any right to reapply for this license for five years.

The Board also recommends that respondent not be granted a license after the

revocation period unless he pays restitution and proves his fitness to practice as a

Special Legal Consultant. Although respondent contested the charges before the

Hearing Committee, he withdrew his exceptions to its report and did not file any

exceptions to the Board’s report. Disciplinary Counsel did not file any exceptions
                                          2

to the Board’s report either. For the following reasons, we adopt the Board’s

recommendation.



                                 I. Factual Summary



      Since no exceptions have been filed, the Board’s findings of fact are

undisputed. This court admitted respondent as a Special Legal Consultant in 1995;

he is not licensed to practice law in any jurisdiction in the United States. Special

Legal Consultants are allowed to provide advice about the law of the foreign

country in which they are licensed, but are not permitted to provide “legal advice

on or under the law of the District of Columbia or of the United States or of any

state, territory, or possession thereof.” D.C. App. R. 46 (c)(4)(D)(5) (2008). 1



      Respondent falsely held himself out as an attorney licensed to practice in the

District of Columbia by maintaining a website for “The Law Office of Ahmed




      1
         A requirement for obtaining a Special Legal Consultant license is the
applicant’s admission to practice in a foreign country. D.C. App. R. 46
(c)(4)(A)(1) (1995); D.C. App. R. 46 (f)(1)(A) (2016). Although respondent
passed the bar exam in Sudan in 1978, he did not obtain a Sudanese law license
until 1996, after he was granted Special Legal Consultant status.
                                          3

Elhillali,” with offices in Virginia and the District of Columbia. 2           While

representing clients, respondent referred to himself as “attorney of record,”

“counselor,” and “attorney and a member in good standing” and formally entered

his appearance as an attorney in immigration cases on at least ten occasions. For

example, respondent misrepresented himself to be an attorney and accepted fees in

an immigration matter for Mr. Jamal Jubara Ragab Kabu and held himself out as

an attorney to Mr. Omer Elsadig Abbas Ali. Respondent also falsely testified

before the Hearing Committee. The Hearing Committee found (and the Board

agreed) that respondent violated District of Columbia Rules of Professional

Conduct 1.4 (b) (failure to explain matter), 1.16 (d) (termination of representation),

5.5 (a) (unauthorized practice of law), 8.4 (b) (committing a criminal act that

reflects adversely on a lawyer’s fitness – theft in violation of D.C. Code § 22-

3211), and 8.4 (c) (dishonesty).



                                II. Standard of Review




      2
          A similar website existed at the time of the hearing before the Committee,
after respondent was instructed to take the website down by the Virginia State Bar.
It is unclear whether this website was an edited version of the original website or a
newly created website.
                                          4

      Under D.C. Bar R. XI, § 9 (h)(1), this court “shall accept the findings of fact

made by the Board unless they are unsupported by substantial evidence of record,

and shall adopt the recommended disposition of the Board unless to do so would

foster a tendency toward inconsistent dispositions for comparable conduct or

would otherwise be unwarranted.” “When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.” In re Viehe, 762 A.2d 542, 543 (D.C. 2000).



      Because there is no precedent in the District of Columbia regarding the

revocation or suspension of a Special Legal Consultant’s license, we will address

(1) whether a Special Legal Consultant is governed by the District of Columbia

Rules of Professional Conduct, (2) whether it is appropriate to revoke or suspend

respondent’s license, and (3) whether respondent should be allowed to reapply for

this type of license.



                                   III.   Analysis



      The version of Rule 46 in effect during respondent’s misconduct [2010

through 2015] provided that a Special Legal Consultant was subject “to the Code

of Professional Responsibility of the American Bar Association, as amended by the
                                           5

court” and “to censure, suspension, or revocation of his or her license to practice as

a Special Legal Consultant by the court.” D.C. App. R. 46 (c)(4)(E)(l)(a) (2008).

Respondent and Disciplinary Counsel agree that “as amended” means the District

of Columbia Rules of Professional Conduct. 3 In addition, D.C. Bar R. XI, § l (a)

(2008) stated “all persons licensed by this Court as Special Legal Consultants

under Rule 46(c)(4) . . . are subject to the disciplinary jurisdiction of this Court and

its Board on Professional Responsibility.” Thus, Special Legal Consultants must

follow the Rules of Professional Conduct, and the Board on Professional

Responsibility has authority to conduct disciplinary proceedings and recommend

appropriate sanctions.



      The Hearing Committee and the Board interpreted this jurisdiction’s

disciplinary rules and concluded that a Special Legal Consultant should receive a

sanction similar to what would be imposed if he were an attorney. Because there is

no precedent in this jurisdiction regarding the discipline of Special Legal




      3
          The current version of Rule 46 clarifies that a Special Legal Consultant
“[s]hall be subject to the Rules of Professional Conduct of this jurisdiction.” D.C.
App. R. 46 (f)(7)(A) (2016).
                                         6

Consultants, we too will focus on the Rules of Professional Conduct and the rules

of this court.4



       D.C. Bar R. XI, § 3 (a) lists “disbarment” or “suspension for an appropriate

fixed period of time not to exceed three years” among the possible sanctions for

attorneys and “revocation or suspension of a license” as sanctions for Special

Legal Consultants. The Committee reasoned that respondent’s “dishonesty, false

testimony, and conduct which amount[ed] to theft” would warrant disbarment if he

were an attorney.      Similarly, respondent’s “theft, flagrant violation of the

limitations of a Special Legal Consultant license, open disregard for his signed

agreement with [the] Virginia State Bar, and false testimony at the hearing

compel[led] the Committee to recommend the most severe sanction: revocation of

his license.”     The Committee (and the Board) recommended “a five-year

revocation with fitness as the functional equivalent of disbarment, the sanction that

we would have recommended if [r]espondent was an attorney,” citing In re


       4
         New York has similar provisions for licensing foreign legal consultants
pursuant to N.Y. COMP. CODES R. & REGS. tit. 22, § 521.1, and has consistently
followed the same procedures to revoke a legal consultant license as it would in
disciplinary proceedings against an attorney. See, e.g., In re Campos-Galvan, 17
N.Y.S.3d 24, 25 (App. Div. 2015) (citing N.Y. COMP. CODES R. & REGS. tit. 22,
§ 521.5); In re Antoine, 844 N.Y.S.2d 221, 222 (App. Div. 2007) (citing N.Y.
COMP. CODES R. & REGS. tit. 22, § 610.7); In re Zakaria, 831 N.Y.S.2d 203, 204
(App. Div. 2007) (citing N.Y. COMP. CODES R. & REGS. tit. 22, § 521.5).
                                          7

Wechsler, 719 A.2d 100, 102 (D.C. 1998) (appending Board report which

concluded that disbarment is the functional equivalent of a five-year suspension

with proof of fitness prior to reinstatement).        We agree with the Board’s

interpretation of this jurisdiction’s rules and adopt its recommendation of a

sanction.



      Our rules do not address whether the revocation of a Special Legal

Consultant license can be permanent.          “[B]ut for [its] interpretation of the

application of D.C. App. R. 46 (c)(4)(E)(3), [the Committee] would have

recommended that Respondent’s Special Legal Consultant license be permanently

revoked, without the opportunity to reapply. However, absent additional guidance

from the Court on whether ‘revocation’ can be permanent, [the Committee and the

Board] recommend[ed] the sanction most analogous to disbarment.” Again, we

rely on the principle that Special Legal Consultants should be subject to sanctions

analogous to those we would impose on an attorney for similar misconduct.



      “A disbarred attorney not otherwise ineligible for reinstatement may not

apply for reinstatement until the expiration of at least five years from the effective

date of the disbarment.” D.C. Bar R. XI, § 16 (a). But, in general, a disbarred

attorney may seek to be readmitted to our bar.         We therefore conclude that
                                          8

respondent may reapply for a Special Legal Consultant license according to the

rules just as an attorney may apply for admission after disbarment.



      Accordingly, it is



      ORDERED that Ahmed M. Elhillali’s license as a Special Legal Consultant

is revoked without the right to reapply for five years. Respondent shall not be

granted a license after the revocation period unless he first pays restitution and

proves his fitness to practice as a Special Legal Consultant. It is



       FURTHER ORDERED that, for purposes of reapplication, the five-year

period of revocation shall not begin to run until respondent files an affidavit that

complies with D.C. Bar R. XI, § 14 (applicable to disbarred or suspended

attorneys) except that his notification to clients and adverse parties will be that his

Special Legal Consultant license has been revoked for at least five years.



                                                     So ordered.